United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               March 29, 2007
                         FOR THE FIFTH CIRCUIT
                         _____________________             Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-51071
                            Summary Calendar
                         _____________________

HAROLD HARVEY,

                                                 Plaintiff - Appellant,

                                versus

MICHAEL J. ASTRUE, COMMISSIONER
OF SOCIAL SECURITY,

                                                 Defendant - Appellee.


          Appeal from the United States District Court
            for the Western District of Texas, Austin
                       USDC No. 1:05-CV-905


Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Harold Harvey appeals the district court’s judgment affirming

the Social Security Administration’s determination that he is not

disabled and thus is not entitled to social security disability

benefits and supplemental security income.

     The Administrative Law Judge (“ALJ”) found that Harvey suffers

from diabetes mellitus, pancreatitis, hepatitis, and is “status

post-injury to his left forearm with the absence of the ability for



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pronation and/or supination at the midpoint.”    The AJL found that

Harvey’s allegations regarding his limitations were not “totally

credible” and that Harvey retains the residual functional capacity

to perform work at the sedentary exertional level limited “by the

inability to lift or reach overhead with his left (non-dominant)

upper extremity.”   The ALJ also found that Harvey is marginally

illiterate and thus cannot perform work that would require him to

prepare written reports or where the instructions are not given

orally or demonstrated to him.

     Harvey argues that the ALJ’s residual functional capacity

determination is not supported by substantial evidence and that the

ALJ did not properly assess his credibility.   We review a denial of

social security benefits “only to ascertain whether (1) the final

decision is supported by substantial evidence and (2) whether the

Commissioner used the proper legal standards to evaluate the

evidence.”   Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000).

     Harvey argues that the ALJ’s determination that he retains the

residual functional capacity to perform work at the sedentary

level, limited by his inability to lift or reach overhead with his

left arm, is not consistent with Dr. Ross’s conclusion that he is

limited in his ability to “lift, reach, handle, and finger” with

his left hand.   At the administrative hearing, Harvey testified

that the fingers on his left hand worked and that he could touch

his thumb to his fingers.   However, he testified further that the

fingers on his left hand do not work easily or well, making it hard

                                 2
for him to pick up small things and place them in a bag or wrap a

package.      Notwithstanding      Harvey’s      testimony     and   Dr.   Ross’s

evaluation, the record contains substantial evidence to support the

ALJ’s determination.      As the magistrate judge noted in rejecting

this contention, the only reference to a fingering limitation in

Dr. Ross’s evaluation is a check-mark in a box on a form, with the

comment, “see report”.          Dr. Ross’s report, however, does not

discuss or mention any limitation on “fingering”. In addition, the

ALJ’s   determination     is    supported   by    the     vocational     expert’s

testimony that the jobs she found Harvey would be capable of

performing are “jobs that are going to be done on a table or desk

in front of you and the use of the non-dominant hand would be just

to ... put something against it or somehow like that.”

      Harvey also contends that the case must be remanded because

the   testimony    of   the    vocational   expert      as   to    the   issue   of

illiteracy    is   unclear.       The    record    does      not   support   this

contention.    The vocational expert testified that the jobs she

cited “allow a margin of literacy” and that “many people in these

jobs ... don’t read or write at all.”

      Next, Harvey asserts that some of the jobs referred to by the

vocational expert are not sedentary, but instead are described in

the Dictionary of Occupational Titles (“DOT”) as “light” in terms

of exertional requirements.             The vocational expert testified,

however, that all of the jobs she cited were at the “sedentary,

unskilled level”.       Harvey’s counsel had an opportunity at the

                                        3
hearing to cross-examine the expert regarding her classification of

the jobs she cited, but did not do so.                     See Carey v. Apfel, 230

F.3d   131,     146-47   (5th   Cir.   2000)        (the    claimant    will    not    be

permitted to scan the record for unexplained conflicts between the

expert’s testimony and the provisions of the DOT when the conflict

was not deemed sufficient to merit adversarial development at the

administrative hearing).

       Harvey    also    asserts   that       the   ALJ’s     residual    functional

capacity determination is contrary to the report of Dr. Vander-

Molen and ignores the regulations requiring the ALJ to assess his

ability to do sustained work-related physical and mental activities

in a work setting on a regular and continuing basis, eight hours a

day for five days a week or an equivalent work schedule.                              Dr.

Vander-Molen, a vocational expert, reported that he was concerned

that Harvey’s multiple medical conditions “may cause him to be

unreliable in the competitive work environment”.                  Dr. Vander-Molen

reviewed Harvey’s records and interviewed him by telephone.                           We

will not disturb the ALJ’s resolution of the conflicts between Dr.

Vander-Molen’s report and the testimony of the medical expert, Dr.

Welch.   Dr. Welch testified that, except for the problems with his

left arm, Harvey had no limitations that would prevent him from

walking, sitting, standing, or lifting ten pounds for eight hours

a day on a regular basis.

       Finally,    Harvey   argues     that     the    ALJ     failed    to    properly

evaluate his credibility because the ALJ’s conclusion that he is

                                          4
not totally credible is not supported by any specific rationale or

specific    finding   of   discrepancies     in     his    testimony.     This

contention is without merit. The ALJ summarized Harvey’s testimony

at the hearing and noted that his description of his limitations

was not consistent with the testimony of the medical expert or with

Dr. Ross’s finding that Harvey had no limitations in lifting with

his right arm, standing, walking, or sitting.              The ALJ also noted

Harvey’s testimony that he was able to care for his personal needs

and that he had worked preparing apartments for occupancy from 1999

to 2001 (after the claimed onset of disability in 1998).

     For the foregoing reasons, and for the reasons given by the

magistrate judge in his thorough opinion, we conclude that the ALJ

applied    the   appropriate   legal    standards    and    that   substantial

evidence in the record supports the ALJ’s determination that Harvey

can perform sedentary work, with the limitations recognized by the

ALJ, on a continuing basis.            Accordingly, the judgment of the

district court is

                                                                     AFFIRMED.




                                       5